                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA

                     v.                       CASE NUMBER: 19 CR 451

                                              Judge John Robert Blakey
 RAYMOND BETTS,
    a/k/a “Shaky Shawn”;
 ANGELA BELL,
    a/k/a “AB”; and
 MAURICE WILLIAMS
    a/k/a “Big Fella,” “Big Ride,” or
    “Naz”



                          AGREED PROTECTIVE ORDER

      Upon the motion of the United States for a protective order pursuant to Fed.

R. Crim. P. 16(d)(1), it is hereby ordered as follows:

      1.     All Title III applications, affidavits, and orders (collectively the “Title III

Materials”) produced by the government in connection with this case, and all other

investigative materials and reports disclosed by the government in original or

redacted form, may be utilized by the charged defendants and counsels solely in

connection with the defense of this case and for no other purpose and in connection

with no other proceeding. The materials and their contents, and any notes, records

or copies of any kind that defense counsel or the defendants may make relating to the

contents of materials provided by the government shall not be disclosed either

directly or indirectly, verbally or in writing, to any person or entity other than the

defendant, his counsel, such other persons as are reasonably employed by them as
may be necessary to prepare a defense, or such other persons as to whom the Court

may authorize disclosure. The materials and their contents shall not be disclosed

either directly or indirectly to any person or entity outside of the United States

without prior authorization from the Court.

      2.      These restrictions do not apply to documents or materials that are public

record, including, but not limited to, transcripts of proceedings; documents,

recordings and other materials that have been received in evidence at public hearings

or proceedings; or documents or materials that are otherwise in the public domain.

      3.      Intentional violation of this Order is punishable as a contempt, and may

result in the imposition of civil and criminal sanctions. However, nothing contained

in this protective order shall preclude any party from applying to the Court for further

relief or for modification of any provision hereof.

So ordered.

Dated: March 3, 2020                            Entered:


                                                John Robert Blakey
                                                United States District Judge
